DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 11, 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tazarine et al. (US 2018/0345886 A1).
In regards to claim 1, Tazarine disclose, in figure 16, an electrical system for an electrified vehicle (abstract), the electrical system comprising: a first electrical connection layer (2b, 2c’) arranged upon a base of an electrified vehicle (Par 0081) and comprising one or more first electrical transmission lines (2b, 2c’) each connected to a first electrical power source (6) of the electrified vehicle and each configured to carry electrical power at a first voltage to one or more electrical powertrain components of the electrified vehicle (Par 0081-0082); a second electrical connection layer (2c’, 2a) arranged above at least a portion of the first electrical connection layer (Par 0081-0082) and comprising one or more second electrical transmission lines (2c’, 2a) each connected to a second electrical power source (4) and each configured to carry electrical power at a second voltage to one or more electrical power distribution components of the electrified vehicle (Par 0081-0082); and a third electrical connection layer (2c, 2d) arranged above at least a portion of the first and second electrical connection layers (2b, 2c’, 2a, 2c’) and comprising one or more third electrical transmission lines (2c, 2d) each connected to a 
In regards to claim 5, Tazarine disclose, in figure 16, the electrical system of claim 1, wherein the first electrical power source (6) is a battery system of the vehicle that is also arranged upon the base of the electrified vehicle (Par 0011). 
In regards to claim 11, Tazarine disclose, in figure 16, a method of forming or installing an electrical system for an electrified vehicle (abstract), the method comprising: arranging a first electrical connection layer (2b, 2c’) upon a base of an electrified vehicle (Par 0081), wherein the first electrical connection layer comprises one or more first electrical transmission lines (2b, 2c’) each connected to a first electrical power source (6) of the electrified vehicle and each configured to carry electrical power at a first voltage to one or more electrical powertrain components of the electrified vehicle (Par 0081-0082); arranging a second electrical connection layer (2c’, 2a) above at least a portion of the first electrical connection layer (Par 0081-0082), wherein the second electrical connection layer comprises one or more second electrical transmission lines (2c’, 2a) each connected to a second electrical power source (4) and each configured to carry electrical power at a second voltage to one or more electrical power distribution components of the electrified vehicle (Par 0081-0082); and arranging a third electrical connection layer (2c, 2d) above at least a portion of the first and second electrical connection layers (2b, 2c’, 2a, 2c’), wherein the third electrical connection layer comprises one or more third electrical transmission lines (2c, 2d) each connected to a third power source (8, HV) and each configured to carry electrical power at a third voltage to one or more input/output device components of the electrified vehicle (Par 0081-0082).
In regards to claim 15, Tazarine disclose, in figure 16, the method of claim 11, wherein the first electrical power source (6) is a battery system of the vehicle that is also arranged upon the base of the electrified vehicle (Par 0011).
Allowable Subject Matter
Claims 2-4, 6-10, 12-14, 16-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 22-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 22, Tazarine (US 2018/0345886 A1) discloses, in figure 16, an electrical system for an electrified vehicle (abstract), the electrical system comprising: a first electrical connection layer (2b, 2c’) arranged upon a base of an electrified vehicle (Par 0081) and comprising one or more first electrical transmission lines (2b, 2c’) each connected to a first electrical power source (6) of the electrified vehicle and each configured to carry electrical power at a first voltage to one or more electrical powertrain components of the electrified vehicle (Par 0081-0082); a second electrical connection layer (2c’, 2a) arranged above at least a portion of the first electrical connection layer (Par 0081-0082) and comprising one or more second electrical transmission lines (2c’, 2a) each connected to a second electrical power source (4) and each configured to carry electrical power at a second voltage to one or more electrical power distribution components of the electrified vehicle (Par 0081-0082); a third electrical connection layer (2c, 2d) arranged above at least a portion of the first and second electrical connection layers (2b, 2c’, 2a, 2c’) and comprising one or more third electrical transmission lines (2c, 2d) each connected to a third power source (8, HV) and each configured to carry electrical power at a third voltage to one or more input/output device components of the electrified vehicle (Par 0081-0082),
But Tazarine does not disclose at least two zone controllers for zones corresponding to outlying sides or corners of the electrified vehicle, respectively, wherein each zone controller is configured to control input/output from/to functional devices and sensors associated with the respective zone of the electrified vehicle; a chassis/body controller configured to control one or more vehicle body accessory .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tazarine et al. (US 2018/0345886 A1) is considered pertinent art shown in figure 16.
Toda et al. (2019/0283696 A1) is considered pertinent art shown in figure 1.
Chandra et al. (2019/0217794 A1) is considered pertinent art shown in figure 1b.
Tamai et al. (2003/0030328 A1) is considered pertinent art shown in figure 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEX W LAM/Examiner, Art Unit 2842           
/LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842